Case 1:20-cv-07769-AT Document 24 Filed 10

  

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:

SOUTHERN DISTRICT OF NEW YORK DATE FILED. 10/29/2020

 

JOHN DOE and ROSA VADI ARCELAY,
Plaintiffs, 1:20-cv-07769
-against-

ORDER
GREGORY RUSS, as Chair and Chief

Executive Officer of the New York City
Housing Authority
and

NEW YORK CITY HOUSING AUTHORITY,

Defendants.

 

 

For good cause shown and for the reasons set forth in Plaintiff John Doe’s Motion for

Leave to Proceed Under Pseudonym, it is hereby ordered that Mr. Doe is granted leave to proceed

in this action under pseudonym.

SO ORDERED.

Dated: October 29, 2020

New York, New York O}-

ANALISA TORRES
United States District Judge
